Citation Nr: 1517781	
Decision Date: 04/24/15    Archive Date: 05/04/15

DOCKET NO.  13-22 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for cause of the Veteran's death.  

2.  Entitlement to accrued benefits.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Saira Spicknall, Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to December 1970 with service in the Republic of Vietnam from August 1968 to August 1969.  He died on May [redacted], 2004.  The Appellant is the Veteran's surviving spouse.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision of the St. Paul, Minnesota Department of Veterans Affairs (VA) Regional Office (RO) and Pension Management Center.  Jurisdiction remains with the Muskogee, Oklahoma RO.  

This claim was wholly processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems. 

The issue of service connection for cause of the Veteran's death is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran's Certificate of Death reflects that he died on May [redacted], 2004 of Laennec's cirrhosis as the immediate cause of death.  

2.  At the time of the Veteran's death in May 2004 he had no claims pending and service connection was not in effect for any disabilities.  

3.  The Appellant filed her claim for accrued benefits in February 2012, over one year after the Veteran's death.


CONCLUSION OF LAW

The criteria for payment of accrued benefits have not been met.  38 U.S.C.A. § 5121 (West 2014); 38 C.F.R. § 3.1000 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2014).

Regarding the issue of entitlement to accrued benefits, the facts regarding this claim are not in dispute.  In Manning v. Principi, 16 Vet. App. 534 (2002), citing Livesay v. Principi, 15 Vet. App. 165 (2001), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA has no effect on an appeal where the law, and not the underlying facts or development of the facts, is dispositive of the matter.  The Board finds that such is the case here.  Application of pertinent provisions of the law and regulations will determine the outcome.  No amount of additional evidentiary development would change the result of this case.  Therefore, VCAA notice is not necessary.  See also Mason v. Principi, 16 Vet. App. 129, 132 (2002) [VCAA not applicable 'because the law as mandated by statute, and not the evidence, is dispositive of the claim'].

Analysis

Upon the death of an individual receiving VA benefit payments, certain persons shall be paid periodic monetary benefits to which the deceased beneficiary was entitled at the time of death under existing ratings or decisions, or those based on evidence in the file at date of death, and due and unpaid.  See 38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000(a).

Accrued benefits to which a payee was entitled at his or her death under existing ratings or decisions, or those based on evidence in file at the date of death, will upon the death of such person, be paid as follows:  (1) Upon the death of a veteran to the living person first listed as follows: (i) his or her spouse; (ii) his or her children (in equal shares); (iii) his or her dependent parents (in equal shares) or the surviving parent.  (2) Upon the death of a surviving spouse or remarried surviving spouse, to the veteran's children.  (3) Upon the death of a child, to the surviving children of the veteran entitled to death pension, compensation, or dependency and indemnity compensation.  (4) In all other cases, only so much of the accrued benefit may be paid as may be necessary to reimburse the person who bore the expense of last sickness or burial of the veteran.  See 38 C.F.R. § 3.1000(a).

An application for accrued benefits must be filed within one year after the death of the veteran.  See 38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.  

The Veteran's Certificate of Death reflects that he died on May [redacted], 2004 of Laennec's cirrhosis.  At the time of the Veteran's death, he had no claims pending and service connection was not in effect for any disabilities.  The Appellant filed a claim in February 2012, approximately eight years after the Veteran's death in May 2004, thereby exceeding the time limit of one year to file such a claim.  38 C.F.R. § 3.1000(c).  Therefore, as the application for accrued benefits was filed over one year after the Veteran's death, he had no pending claims at the time of his death, and service connection was not in effect for any disabilities at the time of his death, the Appellant has no legal basis to claim entitlement to basic eligibility for accrued benefits.  As this claim must be denied as a matter of law, the benefit of the doubt rule is not for application.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to accrued benefits is denied.  


REMAND

The Veteran's service information reflects he served in the Republic of Vietnam during the Vietnam War Era.  In addition, the January 2012 statement by his private treating physician reflects that the Veteran did, in fact, have a diagnosis of type II diabetes mellitus prior to his death.  Accordingly, the Veteran's diagnosis of diabetes mellitus, type II, is presumed to have incurred during his active service as due to his in-service herbicide exposure.  38 U.S.C.A. § 1116, 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e).

In considering the Veteran's type II diabetes mellitus is presumed to have been incurred during his active service, the Certificate of Death reflects his immediate cause of death was Laennec's cirrhosis, the private medical evidence from May 2004 at the time of the Veteran's death noted diabetes mellitus in the final diagnosis, a March 2002 private medical record regarding treatment for pancreatitis indicated the Veteran's history of diabetes could cause him to be immunocompromised, and a May 2002 private treatment report indicated the Veteran's history of pancreatitis was accompanied by elevated liver function tests, the Board finds that a VA etiology opinion is necessary to determine the likelihood that the Veteran's diabetes mellitus either caused or contributed substantially or materially to cause death.  38 C.F.R. §§ 3.312, 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); Locklear v. Nicholson, 20 Vet. App. 410 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Arrange for the claims file to be forwarded to a VA specialist in liver diseases, to review the claims file.  The claims file, to include a copy of this remand, must be made available prior to completion of the evaluation.  The examiner must annotate the examination report to indicate review of pertinent evidence in the claims file.  

Please note: (1) the Veteran had a diagnosis of type II diabetes mellitus, which is presumed to have been incurred during his active service; (2) the March 2002, May 2002 and May 2004 private medical records indicate the Veteran's history of diabetes could cause him to be immunocompromised at the time of treatment for pancreatitis, a history of pancreatitis was accompanied by elevated liver function tests and the final diagnosis at the time of the Veteran's death included a diagnosis of diabetes mellitus; (3) the January 2012 private physician's statement reflecting that the Veteran had a diagnosis of type II diabetes mellitus; and (4) the information in the Veteran's Certificate of Death.  

The examiner is asked furnish an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's diabetes mellitus either caused or contributed substantially or materially to cause the Veteran's death.  The examiner is asked furnish an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's cause of death (Laennec's cirrhosis) is related to a disease or injury in service. 38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

Please explain the reasons for any opinions rendered and include a discussion of the relevant evidence noted above. 

2.  Ensure the examiner's opinion is responsive to the determinative issue of the etiology of the disability claimed as a cause of the Veteran's death on appeal.  If not, return the report for all necessary additional information.  38 C.F.R. § 4.2.

3.  Then readjudicate the claim in light of this and all other additional evidence.  If the claim continues to be denied, send the Appellant (and her representative, if any) a supplemental statement of the case (SSOC) and give her time to respond to it before returning the file to the Board for further appellate consideration of these claims.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


